DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on  08-08-2022 
is acknowledged.
Claims included in the prosecution are 1-14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison 10,596,117)
	Morrison discloses a process of preparation of liposomes wherein the oil soluble components and liposome forming lecithin are mixed and added to water soluble ingredients and surfactant at a heated temperature and cooled to obtain the liposomes. The oil used is either mineral oil or medium chain triglyceride. The method of preparation of liposomes can be used to encapsulate any pharmaceutical compound. One of the surfactants taught is polysorbate 80. The oil phase components are mixed with aqueous phase at a higher temperature and cooling the mixture to a lower temperature   (Abstract, col. 2, lines 13-59,  col. 3, line 9 through col. 4, line 31, col. 8, lines 49-65, col. 12, lines 4-27, , Table 1, Examples, Example 1 in particular and claims).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (10,596,117).
	As discussed above, Morrison discloses a process of preparation of liposomes wherein the oil soluble components and liposome forming lecithin are mixed and added to water soluble ingredients and surfactant at a heated temperature and cooled to obtain the liposomes. The oil used is either mineral oil or medium chain triglyceride. The method of preparation of liposomes can be used to encapsulate any pharmaceutical compound (0105). One of the surfactants taught is polysorbate 80 and one of the cosolvents taught is ethanol. The oil phase components are mixed with aqueous phase at a higher temperature and cooling the mixture to a lower temperature  (Abstract, col. 2, lines 13-59,  col. 3, line 9 through col. 4, line 31, col. 8, lines 49-65, col. 12, lines 4-27, , Table 1, Examples, Example 1 in particular and claims).
	What is lacking in Morrison is an explicit teaching that the two phases are mixed by homogenizing the mixture. However, since the composition is an emulsion containing liposomes, it would have been obvious to one of ordinary skill in the art to homogenize the composition containing two phases at desired speed to obtain the best possible results. .Although Morrison teaches the process using ibuprofen as the active agent in the example, since he teaches that the method of preparation of liposomes can be used to encapsulate any pharmaceutical compound, it would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success, to encapsulate cannabinoids.
3.	Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (10,596,117) in combination with in combination with Zeligs (US 2005/0063903).
	The teachings of Morrison have been discussed above. What is lacking in the method of Morrison is the addition of an essential oil such as citrus oil.
	Zeligs while disclosing liposomal formulations teaches that citrus oil is a penetration enhancer (Abstract) and 0095).
	The inclusion of citrus oil in the method of preparation of phospholipid nanocarriers of Morrison would have been obvious to one of ordinary skill in the art since Zeligs teaches that citrus oil is a penetration enhancer.
4.	Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 10, 596,117) in combination with Winnicki (US 2013/0089600.
	The teachings of Morrison have been discussed above.
	As pointed out above, what is lacking in Morrison is the teaching of cannabinoids as active agents.
Winnicki teaches liposome compositions encapsulating cannabinoids. The liposomes can encapsulate other active agents. The formulations can include surfactants and oils as carriers (Abstract, 0012, 0015, 0030-0032, 0046, 0049, 0054, Examples 5- 11 and claims).
	It would have been obvious to one of ordinary skill in the art to use the method of encapsulation of active agents in Morrison since Winnicki teaches that cannabinoids can be encapsulated within liposomes in emulsions containing liposomes.
5.	Claim(s) 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht et al (International Journal of Pharmaceutics (2004).
	Lamprecht et al disclose a method of preparation of phospholipid (phosphatidylcholine) nanocarriers as a drug delivery system for ibuprofen. The process of preparation involves dissolving ibuprofen in oily triglyceride phase (medium chain triglycerides and sonicating the oily phase (homogenization) and mixing with an aqueous phase at a higher temperature) and cooling the mixture Abstract, Materials and methods section). The method disclosed by Lamprecht differs from instant procedure in that the surfactant is added to the lipophilic phase instead of to the aqueous phase. However, in the absence of showing unexpected results it would have been obvious to one of ordinary skill in the art to manipulate the basic teachings of Lamprecht in order to obtain the best possible results. It should be pointed out that the addition of a surfactant to oily phase or aqueous phase depends on the HLB balance of the surfactant.
6.	Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht et al (International Journal of Pharmaceutics (2004) in combination with Zeligs (US 2005/0063903).
	The teachings of Lamprecht have been discussed above. What is lacking in the method of Lamprecht is the addition of an essential oil such as citrus oil.
	Zeligs while disclosing liposomal formulations teaches that citrus oil is a penetration enhancer (Abstract) and 0095).
	The inclusion of citrus oil in the method of preparation of phospholipid nanocarriers of Lamprecht would have been obvious to one of ordinary skill in the art since Zeligs teaches that citrus oil is a penetration enhancer.
7.	Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprecht et al (International Journal of Pharmaceutics (2004) in combination with Winnicki (US 2013/0089600.
	The teachings of Lamprecht have been discussed above.
	What is lacking in Lamprecht is the teaching of cannabinoids as active agents.
Winnicki teaches liposome compositions encapsulating cannabinoids. The liposomes can encapsulate other active agents. The formulations can include surfactants and oils as carriers (Abstract, 0012, 0015, 0030-0032, 0046, 0049, 0054, Examples 5- 11 and claims).
	It would have been obvious to one of ordinary skill in the art to use the method of encapsulation of active agents in Lamprecht since Winnicki teaches that cannabinoids can be encapsulated within liposomes in emulsions containing liposomes.
.	The reference of Simoes, S.I., et al is cited as interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612